IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,925



                EX PARTE JEFFREY EUGENE ROBINSON, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2006-1221-C2 IN THE 54th DISTRICT COURT
                         FROM McLENNAN COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to eight years’ imprisonment. He did not appeal his conviction.

       Applicant contends, inter alia, that his plea was rendered involuntary due to the ineffective

assistance of his counsel. Specifically, Applicant contends that counsel improperly advised him to

plead guilty in exchange for an eight year sentence when one of his prior driving while intoxicated

offenses listed for purposes of elevating the punishment range was not a final conviction as defined
under Section 49.09(d) of the Texas Penal Code.1

       The trial court has determined, based upon the record, that Applicant did plead guilty in

exchange for an eight year sentence when one of his prior driving while intoxicated offenses listed

for purposes of elevating the punishment range was not a final conviction. The record further

reflects that there were no other prior driving while intoxicated offenses available which were not

listed on the indictment. Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex.

Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 2006-1221-C2 in the 54th Judicial District

Court of McLennan County is set aside, and Applicant is remanded to the custody of the sheriff of

McLennan County to answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Parole Division.



Delivered: June 4, 2008
Do Not Publish




       1
           The Applicant’s plea agreement reads as follows:

                8 YEARS IN THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                INSTITUTIONAL DIVISION, AND A FILE OF $0.00, THE STATE
                NEITHER OPPOSES NOR RECOMMENDS THAT THE COURT
                GRANT PROBATION IN THIS MATTER.